DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record, specifically Ooi et al. (US 5,798,805) disclose a projection type display apparatus having a first lens, a second lens, a liquid crystal element, a first aperture, a second aperture, and the adjustment of distances D1 and D2 among the first lens and the first aperture, and the second lens and the second aperture. (See Ooi Fig. 1, and Col. 15, ll. 1-11).  San-Nohe et al. (US 5,371,559) disclose a projection apparatus having projection lens having a first lens, a second lens, and three aperture stop members decentered by an appropriate distance from the optical axis of the projection lens assembly in the vertical scanning direction of the liquid crystal cell. (See San-Nohe Fig. 1, and Col. 5, ll. 14-30).  Takizawa (US 5,260,815) discloses inserting a second aperture between the lens and the spatial light modulator to make the write light beam coherent light makes it possible to eliminate unnecessary images of the liquid crystal television set. This makes it possible to write only original images on the spatial light modulator, thus achieving high quality projected images without nonuniformity. (See Takizawa Fig. 7A, Col. 12, ll. 55-68 and Col. 13, ll. 1-4).

However, regarding claim 11, none of the prior art cited alone or in combination provides the motivation to teach claimed invention “an image displacement device” including claimed limitations “the first lens being closest to the reflective optics as compared with any other lens with refractive power in the lens group, and a distance between the first grating and the reflective surface measured along an optical axis of the projection lens being smaller than a distance between the first lens and the reflective surface measured along the optical axis of the projection lens.” Claimed structures in combination with the claimed limitations of the base claim are neither, singularly or in combination, disclosed nor suggested by the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Kevin Nguyen whose telephone number is 571-272-7697. The Examiner can normally be reached on Monday-Friday, 9am-5pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin Patel can be reached on 571-272-7677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Kevin M Nguyen/Primary Examiner, Art Unit 2628                                                                                                                                                                                                        
             Dated: February 13, 2022